STATE OF MICHIGAN

                                     SUPREME COURT

May 29, 2015



PEOPLE OF THE STATE OF MICHIGAN,
          Plaintiff-Appellee,
                                                             SC: 151189
v                                                            COA: 321213
                                                             Wayne CC: 94-000892-FC
ANTHONY MICHAEL FLINT,
        Defendant-Appellant.
_________________________________________/

    Statement of Justice Markman Denying Defendant-Appellant’s Motion to Disqualify

       MARKMAN, J. Defendant has filed a motion to disqualify because I was a member of the

Court of Appeals panel that decided his direct appeal in 1996. People v Flint, unpublished

opinion per curiam of the Court of Appeals, issued November 8, 1996 (Docket No. 185201). I

respectfully deny this motion. To begin with, none of the grounds for disqualification set forth in

MCR 2.003(C) require my disqualification and I can think of no other grounds that would

require this. I am not biased for or against any of the parties or attorneys and I have no personal

knowledge of any disputed evidence. Moreover, I do not believe my participation will create

any appearance of impropriety. My participation in defendant’s direct appeal occurred nearly 19

years ago and involved an entirely different issue than that now presented. The issues then

pertained to whether prosecutor had presented sufficient evidence of defendant’s intent to sustain

his conviction of felony murder and whether the trial court had properly instructed the jury
regarding that intent. The issue now, in defendant’s fourth motion for relief from judgment,

pertains to whether alleged newly-discovered evidence was withheld by the prosecutor. It is an

entirely new issue and has in no way been the subject of prejudgment.